        CASE 0:17-cv-03058-SRN-HB Document 193 Filed 09/03/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA



  Brock Fredin,

                             Plaintiff,          Court File No. 17-cv-03058 (SRN/HB)

  v.

  Lindsey Middlecamp,

                             Defendant.


                       SECOND DECLARATION OF K. JON BREYER

         I, K. Jon Breyer, declare as follows:

         1.        I am an attorney with the law firm of Kutak Rock LLP and counsel to

Defendants in the above-captioned matters. I submit this affidavit in support of Defendants’

Motion for Summary Judgment.

         2.        Fredin has attempted to create a false narrative around me that includes

allegations that I have changed my name to “escape allegations that he is related to

Auscwitz [sic] guard Johann Breyer,” and that I have “participated in the attempted

violence, torture, and assault by engaging in extrajudicial communication with Saint Paul

Police Officers David McCabe, Sarah Nasset, and Tara Patet.” I have no known lineage

that traces back to any Auschwitz guard bearing a similar name and I have never

communicated with Saint Paul Police Officer David McCabe, Sarah Nasset, or Tara Patet.

I use the abbreviated “Jon”, a variation of “Johann”, because that is what I have been called




4822-8480-3274.1
        CASE 0:17-cv-03058-SRN-HB Document 193 Filed 09/03/20 Page 2 of 2




since childhood. The use of K. Jon Breyer simply makes it easier for clients, attorneys,

and the Court to identify me without the confusion of using a name that is seldom used. I

am extremely proud of my birth name and Fredin honors me when he uses it.

         3.        Attached hereto as Exhibit 1 is a Facebook post from Plaintiff Brock Fredin

evidencing his knowledge of which victim had accused him of rape.

         4.        Attached hereto as Exhibit 2 are select pages from the Deposition of Brock

Fredin where him claims ignorance regarding his post.

         I declare under the penalty of perjury that the foregoing is true and correct. Executed

this 3rd day of September, 2020 at Minneapolis, Minnesota.

                                                           /s/K. Jon Breyer
                                                           K. Jon Breyer




                                                 2
4822-8480-3274.1
